Citation Nr: 0412194	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  01-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
shrapnel wound to the right leg.    

2.  Entitlement to service connection for the residuals of a 
hernia repair.    

3.  Entitlement to service connection for the residuals of a 
concussion.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1952 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in Roanoke, Virginia (RO).                    

The issue of entitlement to service connection for the 
residuals of a concussion will be discussed in the remand 
portion of this decision; this issue is remanded to the RO 
via the Appeals Management Center in Washington, D.C. 


FINDINGS OF FACT

1.  With regard to the issue of entitlement to service 
connection for the residuals of a shrapnel wound to the right 
leg, in August 2003, prior to the promulgation of a decision 
by the Board, the appellant withdrew his appeal.    

2.  There is no competent medical evidence showing a current 
diagnosis of residuals of a hernia repair.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the appellant for the issue of entitlement to service 
connection for the residuals of a shrapnel wound to the right 
leg, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2002); 68 Fed. Reg. 13,235, 
13,236 (Mar. 19, 2003) (to be codified at 38 C.F.R. 
§ 20.204).

2.  The appellant does not have any residuals of a hernia 
repair that were incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of a shrapnel wound to the right leg

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  68 Fed. Reg. 13,235, 13,236 (Mar. 19, 2003) 
(to be codified at 38 C.F.R. § 20.204).  

By a rating decision dated in July 2000, the RO denied the 
appellant's claim of entitlement to service connection for 
the residuals of a shrapnel wound to the right leg.  The 
appellant perfected an appeal in April 2002 as to this issue.  
However, in testimony before the Board in August 2003, the 
appellant stated that he wished to withdraw his appeal as to 
the issue of entitlement to service connection for the 
residuals of a shrapnel wound to the right leg.  The Board 
considers the August 2003 Board hearing transcript as a 
"writing."  

With regard to the issue of entitlement to service connection 
for the residuals of a shrapnel wound to the right leg, prior 
to the promulgation of a decision by the Board, the appellant 
indicated that he wished to withdraw his appeal.  As a 
result, no allegation of error of fact or law remains before 
the Board for consideration with regard to the issue of 
entitlement to service connection for the residuals of a 
shrapnel wound to the right leg.  Hence, the Board finds that 
the appellant has withdrawn his claim as to this issue, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to service 
connection for the residuals of a shrapnel wound to the right 
leg, and it is dismissed.    

II.  Residuals of a hernia repair

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

By a July 2000 rating action, the RO denied the appellant's 
claim for entitlement to service connection for the residuals 
of a hernia repair.  Only after that rating action was 
promulgated did the RO provide notice to the claimant 
regarding the duty to notify him of the evidence he must 
provide, and the evidence that VA would obtain on his behalf.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  However, the 
Board observes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  In addition, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claim, including at a 
Travel Board hearing.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Moreover, the appellant has also been 
provided notice regarding the type of evidence needed to 
establish service connection for the residuals of a hernia 
repair.  The discussions in the Statement of the Case have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.    

With respect to VA's duty to notify, the RO sent the 
appellant a letter in June 2001 in which he was notified of 
the VCAA, the types of evidence he needed to submit, and the 
development the VA would undertake.  He was told what 
information and evidence was needed to substantiate a claim 
for service connection.  The letter specifically informed the 
appellant what was needed from him and what VA would obtain 
on his behalf.  For example, the letter told him that VA 
would help obtain medical records, employment records, or 
records from other Federal agencies.  The appellant was 
informed that he was responsible for providing sufficient 
information to VA so records could be requested.  Therefore, 
in light of the above, the Board finds that VA's duty to 
notify has been fully satisfied (see Quartuccio, 16 Vet. App. 
at 183), and that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Simply put, in 
this case, the claimant was provided every opportunity to 
submit evidence.  He was also provided with notice of the 
appropriate law and regulations pertinent to his service 
connection claim.  He was further provided notice of what 
evidence he needed to submit, and notice of what evidence VA 
would secure on his behalf.  He was given ample time to 
respond.  Hence, not withstanding Pelegrini, to allow the 
appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
[appellant] regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).       

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In this 
regard, the appellant has not been provided a VA examination 
in order to determine whether he has any residuals of a 
hernia repair.  Nevertheless, none was required.  The Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, there is no medical evidence of 
record showing a diagnosis of residuals of a hernia repair.  
It is only by way of unsupported allegation that the 
appellant contends that he has residuals of a hernia repair.  

The Board also notes that the RO has obtained morning reports 
from the Army hospital in Landstuhl, Germany, which show that 
the appellant was hospitalized twice in January 1953.  
However, the National Personnel Records Center (NPRC) 
reported that no other service medical records were available 
and were presumed destroyed in a fire at NPRC in 1973, and 
that no Surgeon General's Office records were available.  
Thus, further efforts to obtain these records would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2).  The Board also notes that in this case, there 
is no outstanding evidence to be obtained, either by VA or 
the appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.

In this case, the appellant has been provided notice 
regarding the type of evidence needed to establish service 
connection, and has been provided assistance in obtaining the 
evidence.  Therefore, the Board finds that no additional 
notice or duty to assist is required under the provisions of 
38 C.F.R. § 3.159.   

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).        

In the instant case, the appellant contends that while he was 
stationed in Germany, he was diagnosed with a ruptured hernia 
and underwent a hernia repair at an Army hospital.  In the 
appellant's August 2003 Travel Board hearing, the appellant 
testified that at present, he had residuals of his hernia 
repair, and that he was sore in the groin area.  

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at 141, 143.  In the instant case, there is no 
competent medical evidence showing a current medical 
diagnosis of residuals of a hernia repair.  The Board notes 
that as previously stated, the appellant's service medical 
records are not of record.  A May 2000 response from the NPRC 
shows that the appellant's records were likely lost in a 1973 
fire.  However, the RO was able to obtain morning reports 
from the Army hospital in Landstuhl, Germany, which show that 
the appellant was hospitalized twice in January 1953.  In 
this regard, the Board observes that although the morning 
reports show that the appellant was hospitalized twice in 
January 1953, the reports do not provide the reason for his 
hospitalization or the nature of his illness.  Nevertheless, 
even accepting the appellant's statements as true that he 
underwent a hernia repair during service, there is still no 
competent medical evidence of record showing that he 
currently experiences residuals of a hernia repair.  Private 
medical statements from R.E.R., M.D., dated in February 2000, 
and from J.S., M.D., dated in April 2000, with a March 2001 
addendum, show that the appellant has been diagnosed with 
unrelated disorders.  In addition, outpatient treatment 
records from the VA Medical Center (VAMC) in Salem, from July 
1999 to May 2000, are negative for any complaints or findings 
of residuals of a hernia repair.  

In this case, the Board notes that the only evidence of 
record supporting the appellant's claim is his own lay 
opinion that he currently has residuals of a hernia repair 
which are related to his in-service hernia operation.  
However, the appellant has not been shown to possess the 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his lay 
opinion thus does not constitute competent medical evidence 
and lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).            

In light of the above, the Board finds that there is no 
medical evidence of record showing a current medical 
diagnosis of residuals of a hernia repair.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the 
residuals of a hernia repair.  Accordingly, service 
connection for this disability must be denied.   

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).      


ORDER

The claim of entitlement to service connection for the 
residuals of a shrapnel wound to the right leg is dismissed.   

The claim of entitlement to service connection for the 
residuals of a hernia repair is denied.   


REMAND

In the instant case, the appellant contends that while he was 
stationed in Germany, he suffered a concussion.  
Specifically, in the appellant's August 2003 hearing before 
the Board, the appellant testified that he was hit on the 
head with a "two by four" and was "knocked unconscious."  
The appellant indicated that he was taken to the infirmary 
where he regained consciousness, and was subsequently 
confined to his barracks for one week.  According to the 
appellant, following his discharge, he developed right ear 
infections, right eye problems, and right sinus problems.  He 
reported that in 1969, he sought treatment from a neurologist 
for his "problems," and that the neurologist asked him if 
he had ever had a head injury.  The appellant testified that 
he had informed his physician that his only head injury was 
his in-service concussion.  According to the appellant, the 
physician stated that that was "probably some of [his] 
problems [sic]."  The appellant indicated that in the late 
1980's to early 1990's, he had a stroke on his "left side," 
and that it was discovered that he had a blocked artery on 
the "right side" of his head.  He noted that in 1994, he 
had a heart attack and was again asked if he had ever had a 
head trauma.  The appellant reported that after informing his 
physician that his only head trauma was his in-service 
concussion, his physician told him that "could be part of 
[his] problems."  According to the appellant, he had 
headaches and "terrible sinuses on the right side."  The 
appellant testified that he also had right "eye jerking," 
right ear hearing loss, and numerous right ear infections.  

As previously stated, a May 2000 response from the NPRC shows 
that the appellant's service medical records were likely lost 
in a 1973 fire.  However, the RO was able to obtain morning 
reports from the Army hospital in Landstuhl, Germany.  In 
this regard, the Board observes that although the morning 
reports show that the appellant was hospitalized twice in 
January 1953, the reports do not provide the reason for his 
hospitalization or the nature of his illness. 

A private medical record from R.S.G., M.D., dated in August 
2003, shows that at that time, Dr. G. indicated that the 
appellant presented himself for treatment for "problems."  
Dr. G. stated that according to the appellant, he had a head 
injury in 1952.  Specifically, the appellant indicated that 
he had been hit by a pipe and was knocked unconscious for 
several days.  The appellant noted that ever since his head 
injury, he had had diminished sensation on the right side of 
the head, decreased hearing in the right ear, and some 
dizziness from time to time.  According to the appellant, he 
also had frequent headaches, although they were not 
"continuous every day."  Dr. G. reported that upon physical 
examination, the appellant had diminished hearing on the 
right side.  The appellant required a moderate whisper on his 
right, but a very light whisper on the left.  Cranial nerves 
2-12 were intact.  The appellant had normal sensation, 
reflexes, and motor strength throughout the arms and legs.  
He had diminished sensation on the right side of the lower 
face, but normal sensation on the upper face, right side.  
The appellant had normal sensation on the left side of the 
face.  The appellant's lungs showed scattered rhonchi 
throughout.  The appellant's heart was a regular rate and 
rhythm, without murmur, and the appellant had diminished 
pulses in both carotid areas.  The pertinent diagnosis was 
history of a right head injury 50 years ago.  Dr. G. stated 
that it "[s]ounds like" the appellant was in a coma for 
several days following his head injury.  Dr. G. further 
indicated that it '[s]ounds like" the appellant had some 
permanent residuals from that head injury in the form of 
decreased hearing and mild decreased sensation on the right 
side of the head.  According to Dr. G., it was also his 
opinion that the appellant had headaches off and on over the 
many years since the head injury.  Therefore, in light of Dr. 
G.'s statements and his opinion that the appellant had 
residuals of his claimed in-service concussion, the Board is 
of the opinion that a VA examination, as specified in greater 
detail below, should be performed in order to determine the 
nature and etiology of any current residuals of a concussion.   

The Board also notes that in the appellant's August 2003 
hearing before the Board, the appellant stated that in May or 
June 2003, he was diagnosed with lung cancer and underwent 
numerous tests at the Salem VAMC, including a CAT (computed 
axial tomography) scan of his brain.  The appellant indicated 
that his VA physician had asked him if he had ever had a head 
trauma, and that if so, his "problems" could be related to 
his head trauma.  According to the appellant, he never told 
his VA physician about his in-service concussion.  In this 
regard, the Board observes that although the evidence of 
record includes outpatient treatment records from the Salem 
VAMC, the records are only dated from July 1999 to May 2000, 
and do not include the 2003 CAT scan report referred to by 
the appellant in his August 2003 Board hearing.  Thus, as 
additional action by the RO may be helpful in either 
obtaining such putative records, or documented information 
that the medical records cannot be obtained, the Board finds 
that further development in this regard is warranted.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
the residuals of a concussion at any time 
following military service.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include outpatient treatment records from 
the Salem VAMC, from May 2000 to the 
present, and the May or June 2003 VA CAT 
scan report referred to by the appellant 
in his August 2003 Travel Board hearing.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant and his representative must 
then be given an opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a VA 
neurological examination to determine the 
nature and etiology of any residuals of a 
concussion.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the May 
or June 2003 VA CAT scan report, if 
obtained, and the private medical record 
from Dr. R.S.G., dated in August 2003.  
All necessary special studies or tests 
are to be accomplished.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
should render an opinion as to whether 
the appellant currently experiences any 
residuals of a concussion.  Specifically, 
the examiner should provide an opinion as 
to whether any of the appellant's current 
symptoms, to include decreased hearing, 
decreased sensation on the right side of 
the head, headaches, sinus problems, ear 
infections, and/or eye problems, if 
found, are consistent with a head injury 
as described by the appellant (the 
appellant contends that in 1952 or 1953, 
while he was in the military, he was hit 
on the head with a pipe or two by four).  
If no symptoms found are consistent with 
residuals of a concussion/head injury in 
1952 or 1953, or no link to military 
service is found, such findings and 
conclusions should be affirmatively 
stated and a complete rationale for any 
opinion expressed should be included in 
the examination report.  If the requested 
opinions cannot be provided without 
resort to speculation, the examiner 
should so state.  The report prepared 
should be typed.          

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination reports addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



